DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 05/20/2022.
Claims 1, 16 and 17 are amended.  
Claims 1-9 and 14-21 are pending.

Election of Species Requirement
Applicant’s election of Spray bottle in the response filed 11/10/2021 was acknowledged in the office action mailed 01/27/2022.   The election of spray bottle as a device removed claim 15 where the device is an aerosol device.   However, because sprayable devices encompass aerosol devices, claim 15 was examined with a device that is sprayable.

Priority
The examiner acknowledges this application as a Continuation-in-part of 16/884,033 filed 05/26/2020, which is a Continuation-in-part of 15/997,660 filed 06/04/2018 now US 10,660,339 B2.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The objection for the specification for the use of the DOWFAX without acknowledging its trademark status is withdrawn in light of amendment to paragraphs [0007]-[0009], [0017], [0034], [0036], [0039], [0057], [0071] and [0090]-[0092] that identifies the trademark name DOWFAX.

Claim Rejections - 35 USC § 112
The rejection of claims 1-9 and 14-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to claims 1, 16 and 17.

Response to Arguments
Rejection under 35 USC § 102: Applicant referring to statement of common ownership,  argues that Wood (US 20150237864 A1) is commonly owned and as such does not qualify as prior art to the claimed invention. 
Response: The argument and statement of common ownership is not persuasive in overcoming the rejection. 
This application 16/995,804  is a CIP of 16/884,033 filed 05/26/200 and which is a CIP of 15/997,660 filed 06/04/2018, now US 10660339 B2.
US 9788549 B2, cover page is provided by applicant, has an effective filling date of 02/26/2014.   This application/Patent is commonly owned.   The instant application did not claim any benefit from the application 14/631,806 issued as 9788549 B2 on Oct 17 2017.   The inventor of US 9788549 B2 is Peter Wood, who is different from the inventor of the instant application, Stephen Bradford Kong.   Therefore, 9788549 and the instant application, though commonly assigned have not been claimed as providing benefit for the instant.   
US 10660339 B2, cover page is provided by applicant has an effective filing date of 06/04/2018, patent issued form 15/997,660.   The examiner agrees this patent and the examined application have common assignee and common inventor.   This patent was not used as art over the instant claims.
 Wood (US 20150237864 A1), having an effective filing date of 02/26/2014 and published 08/27/2015.   The publication date is more than 1 year of the effective date of the instant claims.   Also, Wood (US 20150237864 A1) and the instant claims are not commonly owned and do not have common inventors.   Common ownership and common inventor cannot remove Wood (US 20150237864 A1) as art because the publication is greater than 1 year before the effective filing date of the instant application.
The amendment to the claims does not change the scope of the claims.   Hence the rejections will be maintained below.          
Rejections under 35 USC § 103: Applicant’s argument is the same as above about statement of common ownership, and arguing that Wood (US 20150237864 A1) is commonly owned and as such does not qualify as prior art to the claimed invention.  
Response:   The response presented above is reiterated here.   The argument and statement of common ownership is not persuasive in overcoming the rejection. 
This application 16/995,804  is a CIP of 16/884,033 filed 05/26/200 and which is a CIP of 15/997,660 filed 06/04/2018, now US 10660339 B2.
US 9788549 B2, cover page is provided by applicant, has an effective filling date of 02/26/2014.   This application/Patent is commonly owned.   The instant application did not claim any benefit for the application 14/631,806 issued as 9788549 B2 on Oct 17 2017.   The inventor of US 9788549 B2 is Peter Wood, who is different from the inventor of the instant application, Stephen Bradford Kong.   Therefore, 9788549 and the instant application, though commonly assigned have not been claimed as providing benefit for the instant.   
US 10660339 B2, cover page is provided by applicant has an effective filing date of 06/04/2018, patent issued form 15/997,660.   The examiner agrees this patent and the examined application have common assignee and common inventor.   This patent was not used as art over the instant claims.
 Wood (US 20150237864 A1), having an effective filing date of 02/26/2014 and published 08/27/2015.   The publication date is more than 1 year of the effective date of the instant claims.   Also, Wood (US 20150237864 A1) and the instant claims are not commonly owned and do not have common inventors.   Common ownership and common inventor cannot remove Wood (US 20150237864 A1) as art because the publication is greater than 1 year before the effective filing date of the instant application.
The amendment to the claims does not change the scope of the claims.   Hence the rejections will be maintained below. 
The filing record is included below and there is no record where application no. 14/631,806 that matured into US 9788549 B2 was claimed as providing priority for the examined application 16/995,804:

    PNG
    media_image1.png
    332
    930
    media_image1.png
    Greyscale
     

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14 and 21 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wood (US 20150237864 A1).
The amendment to claim 1 does not change the scope of the claim.
Claim 1 is a device that contains stabilized chlorine dioxide (ClO2).   The stabilized chlorine dioxide is prepared/produced by adding hydrochloric acid (HCl) to solution of sodium chlorite (NaClO2) in water, mixing or agitating the HCl and the NaClO2 for at least 10-15 minutes to allow the chemical reaction between the HCl and NaClO2 to go to completion, the adding DOWFAX to the above solution and slowly agitating the HCl, NaClO2 and the DOWFAX to distribute the DOWFAX and to allow the generation of the ClO2 to completion, then adding sodium hydroxide (NaOH) to adjust the pH of the ClO2 solution to desired pH.   Claim 1 is a product by process claim.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).    Therefore, claim 1 and the claims dependent therefrom are product claims.   No specific pH is claimed. 
For claim 1, Wood teaches container (see the whole document with emphasis on the abstract; paragraphs [0046], [0096], [0098], [0100], [0103]-[0105], [0114]) and paragraph [0117] teaches disinfectant sprays.   The container meeting the limitation of device contains stabilized chlorine dioxide (ClO2) produced by combining/mixing HCl solution, sodium chlorite (NaClO2), hypochlorite and surfactant such as DOWFAX 3B2, and phosphate (paragraphs [0043]-[0045], [0051]-[0058]).   Other solutions used in generating the stabilized chlorine dioxide (ClO2) are listed in paragraphs [0061]-[0065], [0068]-[0091].    
The stabilized chlorine dioxide is for target applicant is the intended use of the product of the device.
Claims 2-8 recite the intended uses of the claimed composition.   The prior art composition in the container/device and the claimed composition in the claimed device are the same.   The result of application of the claimed composition within the claimed device is the intended uses recited in claims 2-8.   Therefore, the disclosed composition in the disclosed container/device is also capable of the intended uses claimed in claims 2-8.   
For claim 9, Wood teaches that its solution composition is in the form of disinfectant wipes, with the wipes meeting the limitation of a device (paragraph [0117]) and that the composition is a disinfectant spray (paragraph [0117]) such that the limitation of sprayable solution of claim 9 is met and when the sprayable composition is contained in a bottle (paragraph [0046]) such that the spray bottle limitation of claim 9 is met.
For claims 14 and 21, the “produced as a concentrate” recited in claims 14 and 21 is the process of making the composition. The end product of stabilized chlorine dioxide of the claims and the stabilized chlorine dioxide of wood are the same.   
Therefore, Wood teaches a device such as container or wipe or spray bottle that comprises chlorine dioxide of claims 1-9, 14 and 21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Mundschau et al. (US 20170360659 A1).
The amendment to claim 1 does not change the scope of the claim.
Claim 1 is a device that contains stabilized chlorine dioxide (ClO2).   “For delivering chlorine dioxide” is the intended use of the device.   Stabilized chlorine dioxide (ClO2) product produced for a target application using the recited steps starting from “adding …” to ClO2) concentration is the process of making the chlorine dioxide contained within the device.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).    Therefore, claim 1 and the claims dependent therefrom were examined above as product claims.   No specific pH is claimed. 
For claim 15, while Wood teaches sprayable composition contained in bottle (spray bottle), Wood does not teach aerosol device as one of its devices.   However, the term sprayable encompasses the ability to spray formulations using hand-pump spray bottle, hand-squeeze spray bottle, pressurized aerosol cans and similar devices (paragraph [0008] of Mundschau).   Therefore, at the effective date of the invention, the artisan seeking to spray the composition of Wood has the option of using spray bottle or aerosol container to effective apply the composition of Wood with a predictable result.          
Wood in combination with Mundschau renders claim 15 prima facie obvious.

Claims 1, 16-17 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Speronello et al. (US 20100015066 A1).
The amendment to claims 1 and 16-17 does not change the scope of the claim.
Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).      Claims 16 and 17 depend from claim 1 and are the same except for the concentration of chlorine dioxide (ClO2).   The first, second, third and fourth amounts are specific limitations of the process steps of claim 1.   The pH target value is also the step of adding sodium hydroxide to achieve a target pH.   The chlorine dioxide (ClO2) is not a specific pH, only that sodium hydroxide is added to the reactants in claim 1 to reach certain target pH.   
Thus, for claims 16-18, Wood teaches that the concentration of chlorine dioxide in the chlorine dioxide solution may vary (paragraph [0112]) and that in one embodiment, the concentration of the chlorine dioxide in the finished product solution is 5000 ppm (paragraph [0112], claims 13 and 17).   While Wood teaches that the concentration of chlorine dioxide can vary, the 5000 ppm concentration differs from the concentrations in claims 16-18.   However, Speronello teaches that chlorine dioxide (ClO2) in concentrations of 500 ppm, 700 ppm, 1000 ppm and higher concentrations of about 20-2000 ppm (paragraph [0055] have been used as disinfectant (paragraph [0008]).   Therefore, at the effective date of the invention, guided by the teaching of Wood and the amounts of chlorine dioxide (ClO2) in Speronello that have been used as disinfectant, the artisan would be motivated use amounts of chlorine dioxide within the range of 500-2000 ppm that would predictably produce disinfectant effect.  
Thus, Wood in combination with Speronello renders claims 16-18 prima facie obvious.  

Claims 1 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Stevenson (US 20080226748 A1).
Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).    Claim 19 depends on claim 1.  
Wood differs from claim 19 by not teaching the pH of the chlorine dioxide solution composition.       
However, Stevenson clearly teaches that the acid and alkaline components regulate the pH of the composition (see at least the abstract, paragraph [0008]-[0010], [0019]).  Stevenson teaches that the pH of the solution is regulated such that the formation of hydronium ions from the acid is correspondingly regulated to stabilize the solution for a period of time (see the whole document, paragraph [0009], [0010], [0019], [0025], [0026], and claims 13, 14, 16, 27, 28 and 37); and specifically claim talks about regulating the pH to be between 6.5 and 6.9 and this range intersects claimed range in examined claim 19.
Therefore, at the effective date of the invention the artisan would add acid of alkaline agent to regulate the pH levels including pH of 6.5 to predictably stabilize the composition.
Wood in view of Stevenson renders obvious claim 19.   

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Wood (GB 2345637 A).
 Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).    Claim 20 depends on claim 1.   
For claim 20, Wood differs from claim 20 because Wood does not teach the inclusion of fragrance in the stabilized chlorine dioxide solution.   However, Wood, in 2000 disclose that fragrance can be added to compositions containing chlorine dioxide to leave pleasant odors on products treated with composition containing chlorine dioxide (see the whole document with emphasis on claim 6.    Therefore, at the effective date of the invention, the artisan would be motivated to include fragrance of Wood in the composition of Wood with the reasonable expectation of predictably producing pleasant odors to the composition.
Therefore, Wood in combination with Wood renders claim 20 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 and 1-13 of U.S. Patent Nos. 9,788,549 B2 and 10,660,339 B2 respectively, each in view of Gulabani et al. (US 20160319442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 
9,788,549 B2: the process/method of the issued claims prepares chlorine dioxide of the examined claims.   While the examined claims are directed to product claimed as product by process, the issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 22-23 and 26).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined claim under the trademark DOWFAX.   However, surfactant such as DOWFAX has been known to be used in chlorine dioxide containing composition (see paragraphs [0068], [0052] of Gulabani).   Further also, using the specification as a dictionary clearly shows that one of the surfactants named in the process of making the chlorine dioxide composition is DOWFAX (column 5, line 45).   Therefore, at the effective date of the invention, one having ordinary skill in the art guided by the claims of US 9788549 B2 and the teachings of Gulabani would use the specific surfactant, DOWFAX, used in Gulabani in the process of the issued claims that would predictably produce the chlorine dioxide disinfectant solution. 
10,660,339 B2: the process/method of the issued claims prepares chlorine dioxide of the examined claims.   While the examined claims are directed to product claimed as product by process, the issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 2 and 12).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined claim under the trademark DOWFAX.   However, surfactant such as DOWFAX has been known to be used in chlorine dioxide containing composition (see paragraphs [0068], [0052] of Gulabani).   Further also, using the specification as a dictionary clearly shows that one of the surfactants named in the process of making the chlorine dioxide composition is DOWFAX (column 6, line 2; column 7, line 67; Examples 2-4 and Figs 2-4).   Therefore, at the effective date of the invention, one having ordinary skill in the art guided by the claims of US 10660339 B2 and the teachings of Gulabani would use the specific surfactant, DOWFAX, used in Gulabani in the process of the issued claims that would predictably produce the chlorine dioxide disinfectant solution.    
Claims 1-9 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 and 21-24 of copending Application No. 16884033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending process makes the examined composition that contains chlorine dioxide solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior art of Interest: Stevenson (US 20080226748 A1) ----
 Stevenson discloses composition and method of making the composition comprising
0.10-20 % by weight of a chlorite salt, 0.1-3 % by weight of an acid, 0.1-2% by weight of an alkaline agent, with the balance being water (see the whole document, the abstract, paragraphs [0022], [0025]-[0028], [0031], [0032] and claims 1-35).   The method of making the biocide composition comprises combining water, the chlorite salt, acid and the alkaline agent (the whole document, paragraphs [0025], [0028], and claims 29-25).   
The acid is selected from the group consisting of citric acid, phosphoric acid, lactic acid, acetylsalicylic acid, and acetic acid or a mixture thereof (paragraphs [0006], [0013], and claim
2).   The alkaline agent is selected from the group consisting of sodium hydroxide, potassium hydroxide, calcium hydroxide, sodium carbonate, potassium carbonate or a mixture thereof (paragraphs [0006], [0015], and claim 4).
Stevenson further adds surfactants (see the whole document, and at least paragraph [0007]) and Stevenson clearly teaches that the acid and alkaline components regulate the pH of the composition (see at least the abstract, paragraph [0008]-[0010], [0019]).  Stevenson teaches that the pH of the solution is regulated such that the formation of hydronium ions from the acid is correspondingly regulated to stabilize the solution for a period of time (see the whole document, paragraph [0009], [0010], [0019], [0025], [0026], and claims 13, 14, 16. 27. 28 and 37); and specifically claim talks about regulating the pH to be between 6.5 and 6.9 and this range intersects claimed range in examined claim 19.

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613